Case 2:19-cv-18713-KM-ESK Document 66 Filed 07/23/21 Page 1 of 1 PageID: 533



                                                                          Robert P. Lesko
                                                                          Partner
                                                                          robert.lesko@fisherbroyles.com
                                                                          973-714-0340
                                                                          100 Overlook Center, 2nd Floor
                                                                          Princeton, NJ 08540
                                                                          www.FisherBroyles.com




July 23, 2021


VIA ECF

Honorable Edward S. Kiel
United States Magistrate Judge for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re: Ameritas Life Ins. Corp. v. Wilmington Trust, N.A., USDCNJ no. 2:19-cv-18713

Dear Judge Kiel:

I write on behalf of Ameritas Life and with the consent of counsel for Wilmington Trust (Katherine Skeele,
Esq.) and counsel for Life Equity (Eric Biderman, Esq.) to respectfully request an adjournment of the
dates set forth in Your Honor’s July 14 Order (DE 64).

Specifically, we request a two-week extension of all deadlines set forth in the order (relating to
supplemental letters regarding the Life Equity subpoena dispute and supplemental letters regarding the
privilege dispute). As a practical matter, the requested extension would also require an adjournment of
the next Zoom conference on August 13.

We are unable to comply with the current deadlines in the order because of an arbitration hearing in
another matter proceeding next week, which is scheduled to conclude on Friday, July 30.

We are grateful for the Court’s continuing time and consideration and apologize for any inconvenience
this request may cause for the Court’s scheduling.

Respectfully submitted,



Robert P. Lesko, Partner
FisherBroyles, LLP

c: Katherine Skeele, Esq. (via ECF)
   Eric Bidermann, Esq. (via ECF)




  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
   DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                   PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
